DETAILED ACTION
DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/1/21 is acknowledged.

Claim 69 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/21.

	Claims 48-68 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 52 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48-51, 54, 59-61, 64, 65 and 68 are rejected under 35 U.S.C. 102a1 as being anticipated by Stoyanov et al. (Vaccine, 2010, Vol. 28, pages 4644-4652).
The claimed invention is drawn to a polynucleotide comprising a sequence of a flavivirus wherein a nucleotide sequence encoding the flavivirus is preceded by a sequence encoding:
a part of a flavivirus Capsid protein comprising or consisting of an N terminal part of the flavivirus Capsid protein,
an immunogenic protein, or a part thereof comprising an immunogenic peptide, and a 2A cleaving peptide.
Additinally, the claimed invention is drawn to a flavivirus fusion construct, wherein the flavivirus is preceded at its amino terminus by:
a part of a flavivirus Capsid protein comprising or consisting of an N terminal part of the
flavivirus Capsid protein,
an immunogenic protein, or a part thereof comprising an immunogenic peptide, and

The part of the flavivirus capsid protein comprises 21N terminal amino acids, the flavivirus is yellow fever 17D attenuated virus and the nucleotide sequence encoding this N-terminal part of the capsid gene has one or more synonymous codons compared to full-length viral sequence.  
The immunogenic protein is a T cell antigen.  
Additinally, the claimed invention is drawn to a flavivirus fusion construct, wherein the flavivirus is preceded at its amino terminus by:
a part of a flavivirus Capsid protein comprising or consisting of an N terminal part of the
flavivirus Capsid protein,
an immunogenic protein, or a part thereof comprising an immunogenic peptide, and
a 2A cleaving peptide.
The claimed flavivirus fusion construct is also part of a pharmaceutical composition comprising a pharmaceutical carrier.  

Stoyanov et al. teach the generation of a chimeric yellow fever virus that expresses a T-cell epitope of P. yoelii CSP.  The epitope is expressed between an inserted sequence at the N-terminal 25 amino acids of the capsid protein and an 2A autocleavage site all located at the N-terminus of the polyprotein of the yellow fever virus (attenuated YF17D). [see Figure 1 and section 2.1]  Stoyanov et al. also teach the formation of recombinant recombinant yellow fever virus particles that express this CS epitope and the formulation with pharmaceutical carrier to in vivo delivery. [see section 2.6]  Therefore, Stoyanov et al. anticipate the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53, 55-58, 63, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov et al. as applied to claims 48-51, 54, 59-61, 64, 65 and 68 above, and further in view of Dallmeier and Neyts (WO/14/174078), Cai et al. (WO/08/076290) and de los Rios et al. (US PGPub 2013/0156818).
The claimed invention also requires that the 2A cleaving peptide is SEQ ID NO: 16, the immunogenic protein is a core antigen of Hepatitis B virus, more specifically SEQ ID NO: 7 and the codon usage is adapted for expression in bacteria and the polynucleotide of the invention is in a bacterial artificial chromosome (BAC).  Furthermore, the claimed invention also requires Bacterial Artificial Chromosome (BAC) comprising an inducible bacterial ori sequence for amplification of the BAC to more than 10 copies per bacterial cell, and a viral expression cassette comprising a cDNA of the polynucleotide and comprising cis-regulatory elements for 
	
The teachings of Stoyanov et al. are summarized above.  However, they do not teach the specific amino acid sequence of their employed 2A cleavage peptide (SEQ ID NO: 16), or that the immunogenic protein is a core protein of hepatitis B virus (SEQ ID NO: 7) or that the polynucleotide is in a BAC.  

Dallmeier and Neyts teach the use of a BAC that is capable of facilitating the expression of RNA viruses.  Their BAC comprises: an inducible bacterial ori sequence for amplification of the BAC to more than 10 copies per bacterial cell, and a viral expression cassette comprising a cDNA of an attenuated RNA vims genome and comprising cis-regulatory elements for transcription of said viral cDNA in mammalian cells and for processing of the transcribed RNA into infectious viral RNA. [see abstract]  Examples of the viruses that the BAC can facilitate expression of is live attenuated yellow fever virus (YFV-17D) vaccines and that heterologous proteins presented on the surface of the YFV-17D can also be expressed by the BAC.  [see page 7]  Since the BAC is to be processed in side bacteria, the codons used would be adapted for bacterial expression.  

 Cai et al. teach the use of 2A cleavage peptides (specifically that of Thosea asigna virus SEQ ID NO: 134) in the expression of fusion proteins from plasmids.  SEQ ID NO: 134 is identical to that of SEQ ID NO: 16 of the instant invention. [see paragraph 326-327]  



It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Stoyanov et al. in order to employ the 2A cleavage peptide (SEQ ID NO: 16) in place of the 2A peptide of Stoyanov et al., that the immunogenic protein is a core protein of hepatitis B virus (SEQ ID NO: 7) can be expressed as the heterologous peptide and that polynucleotide of Stoyanov et al. is in a BAC.  One would have been motivated to do so, given the suggestion by Stoyanov et al. that plasmids can be constructed to include a 2A cleavage peptide and a heterologous antigen of another pathogen.  There would have been a reasonable expectation of success, given the knowledge that BACs can be readily used to express/produce RNA viruses, such as YFV-17D with heterologous proteins, as taught by Dallmeier and Neyts, also given the knowledge that 2A cleavage peptides which are identical to SEQ ID NO: 16 are available for expressing fusion proteins, as taught by Cai et al., and also given the knowledge that hepatitis B core proteins which are identical to SEQ ID NO: 7 are also readily expressed from plasmids or vectors, as taught by de los Rios et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648